 Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 1 of 45    PageID #: 1




                        United States District Court
                             District of Maine


Autumn Dinsmore,                          )
                                          )
                              Plaintiff   )
                                          )
                   v.                     )   Docket No.
                                          )
State of Maine, Department of             )
Corrections; Joel Parsons; and            )
Dale Tobey,                               )
                              Defendants. )


                                 Complaint
            Injunctive Relief Sought and Demand for Jury Trial


     Plaintiff Autumn Dinsmore brings this civil rights action against the

State of Maine, Department of Corrections (State or Department), Joel

Parsons, and Dale Tobey to remedy the discriminatory working conditions at

the Maine State Prison (Prison) and the Bolduc Correctional Facility (BCF)

where she has worked as one of very few female correctional officers (COs).


                           Summary of the Action

     1.      Throughout her employment by the Department, Autumn has

endured a work environment that is hostile and abusive to female COs. This

severe and pervasive harassment stems from an institutional mindset—from
 Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 2 of 45     PageID #: 2




male COs to supervisors and administrators—that women COs should not

work there.

      2.      And the discriminatory atmosphere is rife with stereotypical and

derogatory assumptions about female COs, including that they are inherently

unfit because they will inevitably succumb to intimate relationships with

male prisoners.

      3.      The Maine Human Rights Commission investigated Autumn’s

discrimination complaint and, after an investigative conference and a

separate hearing before the Commissioners, in January 2021 it issued a

finding of reasonable grounds to believe that the State discriminated against

Autumn on the basis of sex by subjecting her to disparate treatment and a

hostile work environment. This official finding was based in part on the

MHRC Investigator’s Report.

      4.      The MHRC Investigator’s Report specifically concluded that “the

discipline issued to Complainant, for infractions for which her male

colleagues received no or lesser discipline, and the general atmosphere at the

Prison . . . support Complainant’s allegation that she was discriminated

against based on her sex.”

      5.      The federal Equal Employment Opportunity Commission (EEOC)

adopted the reasonable grounds findings of the MHRC after “reviewing the



                                        2
 Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 3 of 45    PageID #: 3




information that is the basis of the” MHRC’s “investigation and

determination.”

      6.    The facts strongly support the findings of the MHRC and EEOC.

      7.    Very soon after Autumn started working at the Prison, a male

officer asked her whether she was “looking for love or a lawsuit.” And her

fellow COs told her that they did not think women should work there because

women officers were always “getting in trouble.”

      8.    Less than one week after Autumn spoke out against her male

coworkers’ offensive and false stereotypes about the unfitness of all women

COs, those same coworkers retaliated against Autumn by falsely reporting

her for allegedly being “overly familiar” with a male prisoner.

      9.    In fact, Autumn was just doing her job by talking with the

prisoner about his college and career opportunities. She was punished with a

two-day suspension based on her coworkers’ false report, which was based on

the sexist stereotype that a female officer conversing with a male prisoner

must mean she was pursuing a romantic relationship.

      10.   Autumn also received sexual overtures from male officers,

including officers who sent her unsolicited and unwanted photos of their

genitalia on Snapchat and who pressured her to send nude photos of herself

to them. Autumn and other female officers overheard male officers making



                                       3
 Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 4 of 45      PageID #: 4




inappropriate comments about having sex with female officers and talking

about competing to see who could sleep with a new female officer first.

       11.   This sexual harassment and the use of the sexist stereotype that

women officers are sexual objects and will be unable to resist sexual desire

for male prisoners was all the more unfounded and offensive in Autumn’s

case because Autumn is gay and is not romantically or sexually interested in

men.

       12.   Throughout her employment, Autumn was forced to endure

abusive statements questioning the veracity of her stated sexual orientation.

For example, when Autumn started working at the Prison, a male officer told

her, “you’re too pretty to be a lesbian,” and one of her supervisors repeatedly

questioned her sexual orientation, making comments like “you haven’t found

the right dick yet” or “you just haven’t found a real man.”

       13.   More recently, a different supervisor repeatedly commented to

her coworker that he should “take one for the team” and try to “flip”

Autumn’s sexual orientation by having sex with her.

       14.   This refusal of her male coworkers and supervisors to accept

Autumn’s sexual orientation is consistent with the workplace culture of

treating women COs as sexual objects and the traditional ideology that true

lesbians are unlikely to exist because women cannot resist sexual attraction

to men.

                                       4
 Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 5 of 45      PageID #: 5




        15.   The institutional mistrust of women COs and refusal of Autumn’s

male coworkers and supervisors to accept her sexual orientation led to

Autumn being harshly disciplined when her similarly situated male

counterparts were treated much more leniently for incidents of comparable or

greater seriousness.

        16.   For example, Autumn was given a two-day suspension for not

having authorization when allowing a prisoner into the area (“pod”) she was

supervising. But the male COs who let the prisoner into her pod in the first

place were not disciplined at all, even though one of them admitted that his

comparable actions were similarly unauthorized. And Autumn was harshly

disciplined even though the investigator found that the rule was sometimes

violated by COs and that supervisors were not concerned with enforcing it.

        17.   Autumn was also reassigned to a position with less overtime and

suspended for two weeks without pay based on the pretext of having “non-

work-related contact with a probationer.” This contact occurred because

Autumn reasonably believed the probationer was stalking her, including by

following her in public, asking her ex-girlfriend about her, and calling her at

work.

        18.   After the Prison ignored her requests for help with this

dangerous situation, Autumn asked a male friend to call the probationer to

try to get him to stop. Only when the harassing probationer specifically asked

                                        5
 Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 6 of 45      PageID #: 6




to speak with her as a condition of backing off did she call him to request that

he leave her alone. Even though she again asked the Prison for help, she was

disciplined for contacting the probationer and told there was nothing they

could do to protect her.

      19.   This two-week suspension without pay for a single phone call to a

former prisoner cannot be reconciled with the Prison’s failure to impose any

discipline on a male CO who admitted to the Prison that he had an in-person

conversation with the same probationer and who further reported to the

Prison that many COs run into and “chat” with probationers at a bar in

Rockland. None of those COs were disciplined.

      20.   Supervisors, including the Director, openly chat in front of the

facility with former prisoners who they have invited to visit them. For

example, one former prisoner would regularly walk his dog to the prison and

stop in with the dog to visit with some of the sergeants and COs. And another

former prisoner would call Autumn’s sergeant and other COs on the phone at

work to chat with them.

      21.   Upon information and belief, although the Prison was aware of

these frequent communications and interactions with former prisoners, none

of the Prison staff involved were disciplined for that behavior, which

continues to this day.



                                       6
 Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 7 of 45       PageID #: 7




         22.   In April 2019, Autumn filed a Complaint with the Maine Human

Rights Commission (MHRC) alleging discrimination based on her sex, sexual

orientation, and disability, and retaliation. But despite the Department being

on formal notice that Autumn was confronting a discriminatory hostile work

environment, the harassment has continued unabated.

         23.   For example, Officer York used Autumn as an example while

explaining to a new officer that female officers have a “bad reputation” at the

Prison, falsely stating that Autumn had a romantic relationship with a

prisoner. And her supervisor repeatedly used the homophobic slur “fag” in

front of her and called her a “typical female.”

         24.   Given the anti-woman culture at the Prison, it comes as no

surprise that Autumn was not the only female CO to be told that she was not

welcome because of her sex. Other female COs at the Prison and BCF have

been told by male coworkers that they do not believe women should work

there.

         25.   When one female CO called a supervisor to ask about a transfer

opportunity, she was told she would not get the job because “women are more

trouble than they’re worth down here.”

         26.   And another female CO was told as part of her official training at

the Maine Criminal Justice Academy that it was “just statistics” that “5 out

of 6” female COs would end up in a relationship with an inmate.

                                         7
 Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 8 of 45      PageID #: 8




      27.   These other female COs also endured sexual comments and

harassment from their male coworkers, including one female officer whose

male coworker assaulted her by slapping and grabbing her butt.

      28.   These discriminatory and abusive working conditions took a

foreseeable toll on Autumn’s health and well-being. But when she requested

medical leave, Human Resources took seven months to provide the correct

paperwork. And, in the meantime, it denied Autumn’s requests for leave to

attend medical appointments and for accommodations related to symptoms of

her anxiety disorder.

      29.   As a result of this intentional discrimination and retaliation,

Autumn is seeking all available remedies, including back pay and benefits,

compensatory and nominal damages, declaratory and injunctive relief, and

attorney’s fees and expenses.


                                     Parties

      30.   Plaintiff, Autumn Dinsmore, is a resident of Rockland, Knox

County, Maine and an employee of the Department.

      31.   Defendant State of Maine Department of Corrections is a

department of the Maine state government, which operates the Maine State

Prison and Bolduc Correctional Facility in Warren, Knox County, Maine, as

well as other correctional facilities in Maine.


                                        8
 Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 9 of 45       PageID #: 9




      32.    Defendant Joel B. Parsons is a Correctional Captain at Maine

State Prison and an employee of the Department. He is sued in his personal

and individual capacity solely for damages, and in his official capacity as a

state actor for declaratory and injunctive relief only.

      33.    Defendant Dale R. Tobey was formerly a Correctional Sergeant at

Bolduc Correctional Facility and an employee of the Department. He is sued

solely in his personal and individual capacity for damages and is not being

sued in his official capacity.


                                 Jury Trial Demand

      34.    Under Fed. R. Civ. P. 38(b), Plaintiff demands trial by jury on all

issues triable by a jury.


                             Jurisdiction and Venue

      35.    This action arises under Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq., Title I of the Civil Rights Act of 1991, 42 U.S.C.

§ 1981a, 42 U.S.C. § 1983, the Maine Family Medical Leave Requirements

Act, 26 M.R.S. §§ 843-848, the Maine Human Rights Act, 5 M.R.S. §§ 4551-

4634, and the Maine Whistleblowers’ Protection Act, 26 M.R.S. § 833. This

Court has proper subject matter jurisdiction over Autumn’s federal claims

under 28 U.S.C. §§ 1331 (federal question) and 1343 (civil rights), and



                                        9
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 10 of 45     PageID #: 10




supplemental jurisdiction over Autumn’s state law claims under 28 U.S.C.

§ 1367.

      36.   The State of Maine has consented in writing to suit in federal

court on Autumn’s claims under the Maine Human Rights Act and the Maine

Whistleblowers’ Protection Act.

      37.   Venue is proper in the District of Maine under 28 U.S.C.

§ 1391(e)(2) because (1) Plaintiff resides in Knox County, Maine; (2)

Defendant operates in Maine; and, (3) under 42 U.S.C. § 2000e-5(f)(3), the

unlawful employment practices that are the basis of the Complaint are

alleged to have occurred entirely in Maine. Under Rule 3(b) of the Rules of

this Court, this action is properly filed in Portland because Knox County is

“the county in which a substantial part of the events or omissions giving rise

to the claim occurred.”


                                    Facts

      38.   Autumn has worked as a Correctional Officer (CO) for the

Department since January 23, 2017.

      39.   Autumn is currently a CO at Bolduc Correctional Facility (BCF)

in Warren, Maine, and she worked as a CO at Maine State Prison in Warren,

Maine from January 23, 2017 to September 23, 2019.




                                      10
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 11 of 45     PageID #: 11




      40.     Autumn is one of about four female COs who work at BCF. About

four or five female correctional officers work at the Prison.

      41.     Autumn is a lesbian, and she is one of only two openly gay

women COs at either Bolduc or the Prison.


            Autumn Has a Strong Start in Her Chosen Career as a CO

      42.     Ever since Autumn was a small child, it has been her goal to

work in law enforcement. Over time, she realized that, more than anything

else, she wanted to work in corrections. In choosing this career path, her role

model was her grandmother, who was a Sergeant at the Knox County Jail in

Rockland for 25 years.

      43.     Before Autumn graduated from Medomak Valley High School in

2013, she completed a Basic Emergency Medical Technician course and

Firefighting I & II courses at the Mid-Coast School of Technology in

Rockland. Following her high school graduation, she completed courses in

Criminal Justice as part of a year of study at Central Maine Community

College in Auburn.

      44.     Autumn is currently pursuing her Bachelor’s Degree in Criminal

Justice with a concentration in Homeland Security and Counterterrorism at

Southern New Hampshire University. She has excelled in her courses and

has a 4.0 GPA.


                                       11
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 12 of 45       PageID #: 12




      45.      Autumn had successful tenures in her first two corrections jobs at

Two Bridges Regional Jail in Wiscasset (April 2014 to May 2015) and Knox

County Jail in Rockland (August 2015 to mid-January 2017). During

Autumn’s early employment in corrections, she became certified in the field

through the Maine Criminal Justice Academy.

      46.      Autumn’s career goal was to work for the Prison because it is the

largest correctional facility in Maine and offered the most opportunities for

career advancement. She was thrilled to be hired as a CO at the Prison in

late January 2017 and loved her job there from the very start.


        Autumn Is Singled Out for Harassment and Discipline Due to
                          Sex-Based Stereotypes.

      47.      Autumn soon found, though, that she was targeted for

harassment by coworkers and supervisors based on her sex and sexual

orientation.

      48.      As early as February 2017, Autumn repeatedly heard her male

coworkers make statements to the effect that women should not work in the

Prison. One officer asked Autumn whether she was there “for love or a

lawsuit.”

      49.      Soon after she started, Autumn received unwelcome advances

from male officers in person and on social media. When she told one officer



                                        12
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 13 of 45     PageID #: 13




that she was not interested because she was gay and was in a relationship,

he told her, “you’re too pretty to be a lesbian.”

      50.    Another officer sent her messages on Snapchat pressuring her to

send him nude photos because he was “lonely.” She declined and deleted him

from her social media accounts.

      51.    And Autumn received unwanted sexual photos from another

male officer on Snapchat, including photos of his penis.

      52.    It was well known at the Prison that some of the male officers

had a competition to see who could sleep with new female officers, as they

would openly joke and talk about the competition in front of supervisors and

other officers.

      53.    In August 2017, a prisoner approached Autumn and told her he

had “heard some stuff” about her from another CO. Taken aback, she asked

the prisoner what he had heard. The prisoner replied that CO Peter Small

had told him that she was a “dyke.”

      54.    When she asked how that conversation came about, the prisoner

told her that Small was talking about “getting with” female officers and said

that “he couldn’t get with [Autumn] because she is a lesbian.” According to

the prisoner, he questioned that statement, and Small responded, “yeah,

she’s a dyke.”



                                        13
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 14 of 45        PageID #: 14




      55.   Later that day, the same prisoner said he was sorry to hear that

Autumn’s dog had been run over. Autumn asked how he knew that, and the

prisoner said that Small told him that her dog got hit by a car.

      56.   Because Autumn had not shared the information about her dog

dying with Small or anyone else at work, she deduced that he had learned the

information because he was “friends” with her on Facebook.

      57.   Autumn’s Facebook page is set so that only her Facebook

“friends,” like Small, can see her relationship status and her photos. She

chose that setting in part to protect her personal information from prisoners

or former prisoners.

      58.   Autumn later learned from the prisoner that Small had shown

him personal photos from her Facebook page, including a photo of her and

her girlfriend and a photo of her dog, using the Prison’s computer.

      59.   Autumn reported Small’s misconduct to her Unit Manager, and

an investigation was commenced against him. The investigator was Captain

Joel Parsons.

      60.   According to Captain Parsons’s report, Small admitted that the

prisoner would stop at his workstation when he worked the prisoner’s pod

and would have conversations with him “that would last fifteen (15) minutes

or so and that most frequently Prisoner [redacted] would discuss what he

intends to do when he is released from prison.”

                                      14
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 15 of 45    PageID #: 15




     61.   Small stated that, during one of those conversations, the prisoner

had said that he was going to “get with” Autumn. According to Small, he did

not tell the prisoner that his comment was inappropriate, and he instead

responded that the prisoner could not “get with” Autumn and suggested that

it was because Autumn is gay.

     62.   The prisoner remembered the conversation differently, stating to

Captain Parsons, as he had to Autumn, that Small was the one joking about

“getting with” different female COs, and that Small had complained that he

could not “get with” Autumn because she was “a dyke.”

     63.   When Autumn was interviewed as part of the investigation,

Captain Parsons pressed her about whether information about her sexuality

was “common knowledge” among her coworkers, suggesting that it was

somehow her fault, rather than Small’s fault, that he and the prisoner were

discussing having sex with her and her sexual orientation.

     64.   Ultimately, however, Captain Parsons concluded that the

prisoner’s testimony was credible and that Small, not the prisoner, was the

one talking about “getting with” female COs and who shared personal

information about Autumn’s sexual orientation.

     65.   Captain Parsons did not make any finding as to whether Small

had shown the prisoner Autumn’s Facebook page on the Prison’s computer,

even though Autumn reported that he had done so. Previously, Autumn was

                                     15
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 16 of 45     PageID #: 16




disciplined for accessing her college website on the Prison’s computer to check

her schedule.

      66.   During her interview with Captain Parsons, Autumn also

reported that, around November 2017, the same prisoner approached her and

told her that Small had referred to Autumn as the prisoner’s “girlfriend,” and

that Small had told him that they could no longer talk because the prisoner

and his “girlfriend” had “gotten him in trouble.”

      67.   A few days later, the prisoner informed Autumn that every time

Small would pass the prisoner, he would ask him how his “girlfriend”

Autumn was doing. No action was taken in response to Autumn’s reports of

this inappropriate harassment of her because of her sex.

      68.   The prisoner confirmed a similar interaction, stating that, on one

occasion, Small had denied him a meal tray and, when he asked why, Small

said, “you and your girlfriend know.”

      69.   As a result of the investigation into Autumn’s report, Small

received a “written reprimand” for sharing “personal information about a

coworker with a prisoner,” in violation of the Department’s Code of Conduct,

Procedure “C,” item #23, which provides:

              Employees shall not become overly familiar with or have a
      non-professional relationship with any person in custody or under
      supervision in the community beyond the normal course of
      fulfilling their duties. Employees shall avoid any appearance of
      impropriety with any person in custody or under supervision in

                                        16
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 17 of 45       PageID #: 17




      the community. Employees shall not share with any person in
      custody or under supervision in the community any detailed
      personal information about themselves or about any other
      person, whether directly or by negligent conduct.

            Examples of prohibited conduct, whether direct or indirect,
      include but are not limited to; giving or receiving non-work
      related letters, messages, money, personal mementos, pictures,
      telephone numbers; non-work related contact or visits with a
      family member of any person in custody or under supervision in
      the community; conversation of a romantic or sexual nature; or
      financial involvement with any person in custody or under
      supervision in the community.

      70.   Despite being in the Code of Conduct, the phrase “overly

familiar” was not used during the investigation to describe Small’s conduct in

disclosing personally sensitive details about Autumn’s personal life with a

prisoner, nor did the results of the investigation refer to Small’s use of the

Prison’s computer, his completely inappropriate comments about “getting

with” Autumn, or his repeated inappropriate jokes about Autumn being in a

relationship with a prisoner.

      71.   In March 2018, Autumn started working the night shift with COs

Joseph Dighton, Eric McVay, and Andrew Stanley. She was the only female

CO assigned to the night shift.

      72.   On one of the first night shifts that Autumn worked, Dighton

said to her that female officers should not be allowed to work in the Prison

and, if it were up to him, he would not allow it. He also made sex-based jokes

about a female Correctional Care and Treatment Worker (CCTW) sleeping

                                       17
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 18 of 45     PageID #: 18




with a prisoner and discussed how female COs had “a reputation for getting

into trouble.” The other officers agreed with Officer Dighton and laughed at

his comments.

      73.   Autumn objected to their characterization of female COs at the

Prison and defended the CCTW, saying that they were spreading

unsubstantiated rumors about her. They persisted in arguing that female

correctional officers could not be trusted around male prisoners, and

eventually Autumn went to a separate area to work so she did not have to

endure their sexist and degrading comments.

      74.   Less than a week later, Dighton, McVay, and Stanley retaliated

against Autumn by reporting her for being “overly familiar” with a prisoner,

alleging that she was talking to the prisoner for a long time, and that she

shared “personal information” about herself and coworkers. The example of

personal information they gave was that she told the prisoner that she and

her coworkers went to a bar in Rockland and that she talked about their

“future plans.”

      75.   Autumn’s conversation with the prisoner primarily concerned his

goals after being released from the Prison, available career and college

opportunities, her own experience taking college classes, and the experiences

of her family and friends with relevant career and educational opportunities.



                                      18
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 19 of 45        PageID #: 19




      76.   Part of Autumn’s correctional officer job is to encourage

rehabilitation by connecting prisoners with educational and vocational

opportunities offered by the Prison. The Mission Statement of the Maine

State Prison states in part that “We . . . promote rehabilitation by providing

work opportunities and a comprehensive treatment plan that encourages the

offender to re-enter society as a law-abiding, productive citizen.”

      77.   Although Autumn mentioned some information about herself in

the course of the conversation and responded to some questions from the

prisoner about other officers, her conversation was similar to conversations

she had heard other officers having with prisoners. She did not share any

detailed personal information about herself or any other officer during the

conversation, nor was the conversation “of a romantic or sexual nature.”

      78.   During the investigation, which was again conducted by Captain

Parsons, Stanley stated that he had observed Autumn chatting with the

prisoner, so he reported it to his supervisor, Sergeant Steve Smith, who then

instructed him to listen to their conversation to “make sure nothing

inappropriate was being said.”

      79.   In Autumn’s experience, such an instruction by a supervisor to a

CO to spy on another CO is very unusual, and she is not aware of any other

Sergeant directing a CO to secretly listen to a male CO’s conversations with

an inmate to try to catch them saying something inappropriate.

                                       19
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 20 of 45        PageID #: 20




      80.    What was even more unusual is that Stanley then invited

Dighton and McVay to listen to the conversation with him for an extended

period of time, rather than doing their usual tasks. At the MHRC Conference,

Captain Parsons admitted that this was not normal and that, if they were

there for that long, they “should have found something else to do.”

      81.    When Autumn was interviewed for the investigation by Captain

Parsons, she reported the comments that Dighton had made about the CCTW

sleeping with a prisoner and “that female staff at MSP have a reputation for

getting into trouble.” She also described how “Officer Stanley and Officer

McVay would nod their heads and laugh” at his comments.

      82.    Another officer interviewed for the investigation confirmed that

“he has heard Officer Dighton, on multiple occasions, make comments to the

effect that he does not believe that women should work in a male prison.”

      83.    At the time, no one investigated these comments by Dighton.

Months later, soon after Autumn’s lawyer put the Department on notice that

she was considering litigation, Officer Dighton received a belated written

reprimand.

      84.    Autumn also reported to Captain Parsons during the

investigation that Stanley, who was in charge of scheduling and assignments

on their shift, repeatedly assigned her to Medium C-Pod even though

“everyone knew” she had been so severely sexually harassed by prisoners in

                                      20
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 21 of 45     PageID #: 21




that pod that her day shift sergeant had pulled her out of that pod for her

safety.

      85.    No one followed up with her about these reports, and Stanley

continued to assign her to Medium C-Pod.

      86.    As a result of the investigation, Autumn was given a two-day

suspension for being “overly familiar” with the prisoner, even though the

information she shared with the prisoner was less detailed and less personal

than the information about her that Small received only a written reprimand

for disclosing.

      87.    On the discipline form, Autumn checked the box that she

“disagreed” with the conclusions of the investigation.

      88.    In May 2018, Autumn’s unit manager reported her for allowing a

prisoner from a different pod into the pod where she was assigned, allegedly

so that he could “visit with her.” The unit manager’s report was based on a

report by Sergeant Scott Harvey, who alleged that an officer had reported

seeing a prisoner enter Autumn’s pod and stand at the desk talking with her.

      89.    Although officers speaking with prisoners is not unusual,

Sergeant Harvey took the extraordinary step of reviewing all the video

footage of the pod and counting exactly how many times the prisoner entered

the pod and for exactly how many minutes he spoke with Autumn (less than

15 minutes each time).

                                      21
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 22 of 45       PageID #: 22




      90.   Based on that report, Autumn was again investigated for

violating the “overly familiar” policy, as well as an additional directive (a

“Post Order”) ordering “staff” to prevent prisoners from entering a pod to

which they are not assigned “unless under direct supervision by authorized

staff.” The investigation was conducted by Captain Parsons.

      91.   During the investigation, Autumn explained that she believed

that prisoners in the Medium Unit were allowed to visit other pods, and that

she thought that COs were “authorized staff” who could supervise prisoners

from another pod as provided in the Post Order. She also stated that, in her

experience, prisoners “are frequently allowed by Correctional Officers into

pods they are not assigned to.” She admitted to allowing the prisoner into her

pod and explained he had told her he needed to see another prisoner to give

him exercise straps for yoga.

      92.    Importantly, Autumn explained that she did not call for the

prisoner to come to her pod, but rather that Officer York had called her and

advised her that he was sending the prisoner to her pod to give exercise

straps to another prisoner.

      93.   According to the report of the investigation, Officer York

admitted that he knew that the prisoner was not allowed to be let into

Autumn’s pod without authorization from the Unit Manager, but that he



                                       22
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 23 of 45        PageID #: 23




nonetheless twice called Autumn to request that she allow the prisoner into

her pod.

      94.    Officer York was never investigated or disciplined for allowing

the prisoner into Autumn’s pod.

      95.    The male Zone Control officer, who is responsible for controlling

the pod doors to let prisoners in and out was also never investigated or

disciplined for allowing the prisoner into Autumn’s pod.

      96.    The investigation report concluded that “[i]t is understood that

staff, at times, violate [the Post Order]” and that “[t]his staff behavior is not

something that supervisors at MSP spend their time actively looking for.”

      97.    Captain Parsons nonetheless sustained the allegations against

Autumn for letting the prisoner into her pod, and she received another two-

day suspension. Captain Parsons appears to have concluded that Autumn did

not violate the “overly familiar” policy, but he chose not to make that finding

explicit in his report.


            The Department Denies Autumn Assistance with Stalking by a
                   Probationer and Disciplines Her Instead

      98.    In mid-June 2018, and before June 25, 2018, Autumn contacted

several Department employees to report her concern that she was being

stalked by a former prisoner and to seek help.



                                        23
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 24 of 45       PageID #: 24




      99.   On June 20, 2018, she told CO Darrin Fillebrown that she

believed that a former prisoner was stalking her, in part based on

Fillebrown’s statement to another officer that the former prisoner had asked

him how to contact her. She told Fillebrown that she would likely need him to

write a report about his interaction with the former prisoner to accompany

the written report Autumn was preparing about the stalking behavior. He

agreed to do so.

      100. Autumn also reported orally to Sergeant Harvey, Captain Scott

Drake, and Lieutenant Lidia Burnham that she was having trouble with

ongoing harassment and stalking from a former prisoner and asked for their

help dealing with the situation.

      101. The harassing behavior that Autumn endured and reported

included: (1) she had seen the former prisoner in public three times within

the span of under three weeks, and she reasonably suspected he was

purposely following her or going to places she might be; (2) on two of those

occasions he came up to her and spoke to her, including saying something

about stalking her, telling her to call him, and yelling his phone number to

her; (3) after he made the comment about stalking her, her car was followed

closely by another car with its high beams on that she believed to be the car

his wife was driving; (4) he had gone to a bar she sometimes goes to with

other COs and had asked the COs there about her whereabouts; (5) he knew

                                      24
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 25 of 45      PageID #: 25




who her ex-girlfriend was and approached her ex-girlfriend at a bar to ask

about her and their relationship; (6) she saw an unknown SUV similar to his

SUV parked at the end of her driveway and driving by her house multiple

times; and (7) he called her twice at work.

      102. Around June 2, after Autumn had already run into the former

prisoner in public three times in less than two weeks, including one time

when he commented to her about stalking and told her he was going to leave

his “crazy wife,” she arrived home to see a dark SUV parked at the end of her

driveway. From her car, Autumn saw the passenger door of the SUV briefly

open, but when she got out of her car to walk toward her apartment, which

would have taken her past the SUV, the SUV’s door quickly closed and it

drove away. She saw the same SUV drive by her apartment several more

times.

      103. Concerned that it was the former prisoner, who had previously

said his wife owned a black SUV, Autumn called a friend in the Rockland

Police Department Dispatch to see if they could ask a Rockland Police Officer

to drive by her house a few times to make sure she was safe. A police officer

did come and drive down her street, and she did not see the SUV again.

      104. At around the same time, Autumn began receiving a lot of calls

from unknown numbers. After the incident with the SUV, she was concerned

that the former prisoner was also trying to contact her by phone.

                                      25
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 26 of 45     PageID #: 26




      105. After receiving these calls, on June 3, Autumn accessed the

former prisoner’s information in the Prison’s computer system (CORIS) to

confirm whether it was he who had repeatedly called her and whether it was

his vehicle that she saw at her house. She also looked to see if there were any

warnings in the system about him because another CO had told her he had

previously stalked a female CO.

      106. It turned out that the calls to her phone were not from any

number associated with the former prisoner, and there were no alerts or

warnings about him in the system.

      107.   On June 8, the former prisoner called Autumn’s work number

and hung up without identifying himself. On June 12, he called her at work

and left her a message asking her to call him, this time identifying himself

only as “David.” When Autumn listened to the message, she thought it was

her stepbrother, “Devin,” because she could not think of anyone she knew

named “David.” It was only after she asked why her stepbrother had called

that she realized that it was the former prisoner who had left the message.

      108. That evening, shaken by the former prisoner’s repeated attempts

to contact her, she asked her male friend to try calling the former prisoner,

hoping that speaking with a man would cause him to leave her alone. But the

former prisoner told her friend that he would only stop if Autumn herself



                                      26
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 27 of 45       PageID #: 27




asked him to do so, so Autumn called back to tell him she wanted him to

leave her alone.

      109. In all, Autumn and her friend each spoke to the former prisoner

once for only a few minutes.

      110. In addition to contacting the former prisoner directly to ask him

to leave her alone, Autumn also contacted the police, obtained a temporary

protection from harassment order against him, and started carrying a

concealed weapon.

      111. On June 25, 2018, Autumn was served with a notice of

investigation based on an allegation that she “had non-work related contact

with a probationer.” The former prisoner’s wife reported to the Prison that

Autumn had called her husband “repeatedly,” which was false.

      112. Once again, Autumn was accused of violating the “overly

familiar” policy, as well as policies prohibiting “personal” contacts with

recently incarcerated individuals.

      113. The investigation was later amended to add the allegation that

Autumn used CORIS, the Prison’s computer system, to access “confidential”

information about the former prisoner.

      114. After receiving the notice of investigation, Autumn immediately

reported again in a detailed written report the stalking and harassment she



                                       27
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 28 of 45       PageID #: 28




had experienced, but no action was taken by the Prison to help protect her

from the unlawful stalking behavior by the probationer.

        115. Autumn was told that, because there was no policy prohibiting

former prisoners from contacting officers outside the facility, there was

nothing they could do to stop it, despite the former prisoner still being in the

Department’s custody as a probationer.

        116. At the same time the Department commenced the investigation,

it reassigned Autumn to a different and lower-paying CO position. The

Department stated that this reassignment was being made “in order to

protect the population we serve.”

        117. The new position was primarily stationed in the building where

members of the Prison’s administrative staff work, separate from the

building where prisoners are housed and most COs work.

        118. Autumn was assigned primarily to oversee visits from members

of the public with prisoners, and she was not allowed to bid on overtime work

outside the prisoner visiting area, resulting in significantly less pay each

week.

        119. Prison management justified Autumn’s reassignment based on

the pretext of protecting prisoners, despite the allegations against her being

unrelated to her actions towards prisoners.



                                       28
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 29 of 45      PageID #: 29




        120. In her new, lower-paying position, Autumn had more direct

contact with prisoners than she did previously. She remained in contact with

prisoners during visitation hours, and on a daily basis she was asked to

oversee prisoners in the chow hall and as they went to and from the chow

hall.

        121. Autumn retained access to CORIS in her new job, but, because of

the investigation into her efforts to protect herself from a probationer who

was stalking her, she was denied access to the computer to do necessary

administrative tasks, making her job harder.

        122. Autumn’s supervisor in this new job made frequent sexual

comments to her that were disparaging of her sexuality. He would ask her

about being gay, and would make comments to her like “you haven’t found

the right dick yet,” or “you just haven’t found a real man.” He would press her

for her “price” to sleep with a man, insisting that she must be willing to sleep

with a man if he paid her enough money.

        123. This supervisor repeatedly told Autumn that if she reported his

comments, he had “the best attorneys” and nothing would happen to him.

Autumn knew that he was well-liked by other officers and supervisors, and

she was afraid that if she reported his comments, especially while she was

under investigation, he would ruin her career as a correctional officer. Other



                                       29
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 30 of 45       PageID #: 30




officers Autumn worked with knew that Autumn was uncomfortable around

the supervisor and helped shield her from working alone with him.

      124. Autumn was reassigned to the lower-paying job for about ten

months. In Autumn’s experience, that is much longer than a disciplinary

investigation concerning a CO usually takes.

      125. Upon information and belief, no male CO has been reassigned to

a new position while an investigation was pending.

      126. After an investigation, Captain Parsons sustained the allegations

against Autumn, finding that, although she and the former prisoner both

stated that the purpose of her contact with him was to get him to stop

contacting her, she had still violated the policy by contacting him and by

using CORIS to access his information. Captain Parsons found it “credible”

that the former prisoner was “joking” about stalking Autumn, and that they

ran into each other three times in less than three weeks by coincidence.

      127. Autumn was suspended for two weeks without pay. When

Autumn was suspended, she was escorted out of work in front of all of the

residents and officers. That type of open display of discipline of a CO is

usually avoided because it discredits the CO in front of the prisoners and can

have a damaging effect on their authority, credibility, and reputation when

they return to the pod. In fact, it is dangerous for COs when prisoners believe

they lack the support of their coworkers and superiors.

                                       30
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 31 of 45      PageID #: 31




      128. In contrast to how Autumn was treated, a male CO was recently

arrested at work for a domestic violence offense, and he was not walked out of

his pod but was called to leave the pod and then was arrested outside the

facility, away from the prisoners.

      129. Later, after Autumn transferred to BCF, the same former

prisoner came into the facility without authorization, stood out of sight near

the office where Autumn was working, and watched her as she worked. It

was only after this incident that the Department helped Autumn obtain a

modification of the former prisoner’s conditions of release so that he was

prohibited from having contact with her.

      130. Autumn’s reassignment and suspension sent the message to her

peers that she could not be trusted to do her job, and it damaged her

reputation. It fed into the stereotypes about female officers “getting into

trouble,” and gave ammunition to the male officers who believed women

should not work there.

      131. Male officers began to spread disparaging rumors about Autumn.

For example, Officer Travis York falsely told a new female CO that Autumn

had developed a relationship with a prisoner, and he suggested that the new

CO stay away from Autumn because she was a CO with a “bad reputation.”




                                       31
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 32 of 45       PageID #: 32




     Autumn Continues to Report Ongoing Discriminatory Harassment
                          to the Department.

      132. In January 2019, Autumn reported to Jeanne Fales in Human

Resources and Deputy Warden Troy Ross that she was continuing to hear

hostile comments about women working at the Prison. She told them that it

was “the same” officers she was hearing this from again and again and that it

was an “ongoing thing.”

      133. Ms. Fales’s response to her report about these comments was to

suggest that Autumn “call” the officers “out.” When Autumn told her she

thought she would be further ostracized by other officers or retaliated against

if she did so, Ms. Fales told her it was her “responsibility” to report them by

name each time they said something or else nothing could be done.


        The Department Denies Autumn’s Request for Medical Leave.

      134. The harassment and discrimination by Autumn’s peers and

managers at the Prison tormented her, made it difficult for her to do her job,

made her workplace feel toxic and hostile, caused her severe offense and

stress, and adversely affected her health.

      135. Starting in about early 2018 and continuing through the present,

due to the harassment and discrimination, including the repeated and

unwarranted personnel investigations and discipline, she has developed

severe anxiety that causes insomnia and leaves her feeling worn out and very


                                       32
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 33 of 45     PageID #: 33




fatigued. These adverse health effects sometimes made it difficult for

Autumn to work her scheduled shifts or arrive at work on time.

      136. On August 2, 2018, Autumn notified Jeanne Fales that she was

experiencing severe depression and anxiety as a result of having been

reassigned while under investigation. At that time, she asked whether she

could take leave to address the symptoms she was experiencing.

      137. Autumn informed Ms. Fales that sick days she had taken

recently were related to those symptoms. Ms. Fales asked Autumn to fill out

workers’ compensation paperwork reporting an injury of “stress/mental

health,” but did not address her request for medical leave.

      138. On August 4, 2018, Autumn’s symptoms were particularly bad,

and she was feeling especially fatigued and anxious, so she called in sick to

work. She was disciplined for taking that day off because she did not have

any sick days available.

      139. Autumn was never given the option to use unpaid leave under

the Maine Family Medical Leave Requirements Act or as an accommodation

for her mental health disability, despite Ms. Fales identifying that Autumn

had experienced a “mental health” injury at work.

      140. In January 2019, Autumn was disciplined for being late to work.

After receiving notice of the investigation, Autumn met with Ms. Fales again

and told her that the anxiety from being reassigned and being subject to

                                      33
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 34 of 45      PageID #: 34




harassment, unfair stereotyping, and scrutiny had “physically made me sick,”

and that the lack of overtime opportunities and uncertainty over her schedule

had caused her to drop out of college, which had further exacerbated her

anxiety.

      141. Autumn explained that she was frustrated by being denied time

off to seek treatment and being denied “stress leave.” She expressed concern

that she was being investigated for being late and for her use of time off when

she was not being allowed to take the time she needed to get medical

treatment.

      142. Ms. Fales told Autumn that disciplining employees for being

tardy or taking leave was “automatic,” explaining that there is an employee

who goes into the computer system and pulls a report of late employees, and

if Autumn’s name comes up on the report, they are obligated to report it and

start the discipline process.

      143. Ms. Fales said, “as far as your tardiness, that you’ve got to own

because that’s you.” When Autumn explained that her anxiety was making it

difficult for her to get to work on time, Ms. Fales did not give Autumn the

option to request an accommodation for her anxiety or offer any modifications

to the “automatic” policy requiring discipline for any type of tardiness.

      144. Ms. Fales instead told Autumn that she should want to be at

work on time because she should want to prove that she is “a good officer.”

                                       34
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 35 of 45     PageID #: 35




      145. Autumn also specifically reported to Ms. Fales that she had been

denied leave to go to doctor’s appointments and described how she had made

appointments for a particular day off only to have the leave revoked with

little notice, forcing her to cancel important medical appointments.

      146. Autumn emphasized to Ms. Fales that she had put in leave

requests for doctor’s appointments almost six months in advance but that

they were still denied due to a supposed lack of staffing.

      147. On March 14, 2019, Autumn informed Ms. Fales that she was

still suffering from severe anxiety due to the harassment and discipline at

work. She told Ms. Fales that she was having trouble sleeping, which had

contributed to her being late to work.

      148. In response, Ms. Fales had Autumn fill out another workers’

compensation form, and for the first time gave Autumn FMLA paperwork to

request leave for her doctor’s appointments. At that time, Autumn requested

to take leave for counseling and healthcare treatment, and she provided

documentation from her doctor that she was “anxious, depressed, not sleeping

or eating well and is having difficulty at times concentrating, focusing, and

very fatigued.”

      149. After her leave request was approved, she was finally able to take

leave for a doctor’s appointment, and she was diagnosed with and began

treatment for anxiety and adjustment disorder with depressed mood.

                                         35
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 36 of 45         PageID #: 36




       150. Most instances of Autumn’s tardiness and sick leave were due to

the adverse effects of the sex-based harassment and discrimination by her

peers and managers on her mental and physical health.


             The Sex-based Harassment Persists after Autumn Transfers
                              to a New Facility

       151. In September 2019, in the hope that a change of environment

would stop the harassment, Autumn transferred to Bolduc Correctional

Facility (BCF). Unfortunately, she has experienced harassment there, too.

       152. Autumn’s supervisor at BCF, Sergeant Dale Tobey, made

frequent homophobic comments to Autumn and other correctional officers,

including:

       a.        Regularly using the word “fag” in front of prisoners and other

officers. As one recent example, in about October 2020, Autumn brought

blueberry flavored coffee into work and offered some of it to the other officers.

Sergeant Tobey asked another male officer whether he “drank some of that

‘fag coffee.’”

       b.        In February 2021, Sergeant Tobey referred to a prisoner as

“crying like a wounded queer.”

       c.        When someone would eat food that Sergeant Tobey did not like,

he would say “anyone who would eat that would suck a dick.”



                                          36
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 37 of 45    PageID #: 37




      d.    On another occasion, several officers were watching the television

show RuPaul’s Drag Race on one of the computer screens in Sergeant Tobey’s

office. When he saw what show it was, he said, “who put this flaming queer

on my computer screen?”

      153. Sergeant Tobey has also made inappropriate sex-based comments

to Autumn and his other female subordinates.

      154. For example, in February 2021, Sergeant Tobey mentioned that

his birthday was coming up. When a female officer asked him how old he was

turning and made a comment about being younger than him, his response

was, “I guess that means I’ll never get to be your boy toy.”

      155. Sergeant Tobey frequently stated that Autumn was a “typical

female.”

      156. On several different occasions, including in about December

2020, Sergeant Tobey suggested that a male CO “take one for the team” and

“try to flip” Autumn’s sexual orientation by sleeping with her.

      157. Autumn and her coworkers reported these discriminatory

comments by Sergeant Tobey to the Department. The Department allowed

Sergeant Tobey to resign after it began an investigation.




                                       37
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 38 of 45      PageID #: 38




           Other Female Correctional Officers Endure Similar Sex-Based
                               Harassment.

      158. Autumn is not the only female employee who has been subjected

to sex-based harassment at the Prison or BCF. Other female COs have

endured similar sex-based harassment and hostile working conditions.

      159. For example, one female Prison employee was told by a male CO,

“I don’t believe women should work here,” and when she called a Correctional

Acuity Specialist to ask about a job opening that she was interested in, she

was told that she would not get the position because “women are more

trouble than they’re worth down here.”

      160. In general, male officers would make comments to this female

officer, as they did to Autumn, referencing the stereotype that female COs

will end up sleeping with inmates.

      161. She also experienced harassment from male officers because of

her sex. For example, when she started working at the Prison, like Autumn,

she received social media and text messages from other officers with sexual

content, messages asking her to be “secret flirt buddies,” and messages

asking her out on dates.

      162. One male officer in particular made sexual comments to her, such

as telling her that a nurse was sexually attracted to him, asking if a girl she




                                       38
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 39 of 45        PageID #: 39




dated in high school had given her oral sex, touching her leg repeatedly in a

sexually suggestive manner, and commenting about her appearance.

      163. When she reported this sexual harassment to her supervisor, he

told her they could not do anything because it was her word against his. She

later reported the sexual harassment to Human Resources, and they had no

record of her earlier report to her supervisor.

      164. Like Autumn, she noticed that female COs at the Prison are

treated much worse than male COs. She observed that female COs were

singled out for extra scrutiny, distrust, disrespect, and discipline, due to the

stereotype that they will have inappropriate contact with prisoners.

      165. In her current role as a CCTW, the extraordinary scrutiny and

mistrust of female employees makes it difficult for her to do her job, which

includes checking in with prisoners about their well-being and providing

counseling, emotional support, and guidance. Because of a belief in

stereotypes about female employees, male officers will warn inmates she is

counseling that they will be disciplined if they talk to her for too long.

      166. Other female COs have also experienced egregious sexual

harassment, including one CO who had her butt slapped and grabbed by a

male CO with whom she worked, and a CO whose supervisor pressured her

into dating a male CO and then retaliated against her when she ended the

relationship.

                                        39
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 40 of 45      PageID #: 40




                              Administrative Procedure

      167. On April 11, 2019, Autumn filed a complaint against Defendants

with the MHRC and EEOC for subjecting her to unlawful discrimination and

a hostile work environment on the basis of her sex and sexual orientation, for

retaliating against her for her complaints of harassment and discrimination,

and for failing to accommodate her disability.

      168. On December 8, 2020, the MHRC investigator issued an

investigator’s report recommending that the Commission issue a reasonable

grounds finding that Defendants discriminated against Autumn and

subjected her to a hostile work environment on the basis of sex.

      169. On January 13, 2021, the MHRC voted to issue a reasonable

grounds finding in favor of Ms. Dinsmore on her claims for disparate

treatment and a hostile work environment on the basis of her sex.

      170. On April 12, 2021, the MHRC issued a notice of failed conciliation

and notice of right to sue.

      171. On June 28, 2021, the EEOC adopted the MHRC’s reasonable

grounds finding after reviewing the MHRC’s investigation.

      172. On July 9, 2021, the EEOC issued a notice of right to sue.

      173. Under 5 M.R.S. § 4622, Ms. Dinsmore has satisfied one or more of

the prerequisites to be awarded attorney fees and all available damages



                                        40
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 41 of 45       PageID #: 41




under the Maine Human Rights Act and the Maine Whistleblowers’

Protection Act.

      174. Ms. Dinsmore has exhausted all administrative remedies for all

claims in this action that require administrative exhaustion.


                                 Legal Claims

      175. The allegations in paragraphs 1-173 are realleged.

      176. Defendant State of Maine Department of Corrections has

intentionally discriminated against Autumn because of her sex and sexual

orientation, including by allowing a sex-based, severe and pervasive hostile

work environment to persist at the Prison and at BCF in violation of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), and the

Maine Human Rights Act, 5 M.R.S. § 4551 et seq. (“MHRA”).

      177. Acting under color of state law, Defendants Parsons and Tobey

denied Autumn her constitutional right of Equal Protection to be free of sex

discrimination, in violation of 42 U.S.C. § 1983.

      178. Defendants intentionally retaliated against Autumn for reporting

conduct she reasonably believed was unlawful, for opposing discrimination,

and for participating in investigations of discrimination, and interfered with

her right to work free from sex discrimination, in violation of Title VII, the

MHRA, and the Maine Whistleblowers’ Protection Act, 26 M.R.S. §§ 831-840.


                                       41
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 42 of 45      PageID #: 42




      179. Acting under color of state law, Defendants Parsons and Tobey

retaliated against Autumn for exercising her First Amendment rights, in

violation of 42 U.S.C. § 1983.

      180. Defendant State of Maine Department of Corrections

intentionally interfered with Autumn’s right to take medical leave for her

own serious medical condition and retaliated against her for taking medical

leave in violation of the Maine Family Medical Leave Requirements law, 26

M.R.S. § 844.

      181. Defendant State of Maine Department of Corrections denied

Autumn reasonable accommodations for her disabilities of anxiety,

adjustment disorder, and depression in violation of the MHRA and Section

504 of the Rehabilitation Act.

      182. Because the foregoing claims arise out of the same transaction or

occurrence—a hostile and abusive work environment—it would not promote

clarity to state them in separate counts.

      183. Autumn is pursuing all possible methods of proving

discrimination, interference, and retaliation, including but not limited to,

circumstantial and direct evidence, pretext evidence, as well as causation

based on a single unlawful motive and mixed motives, including an unlawful

motive.



                                       42
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 43 of 45        PageID #: 43




      184. As a direct and proximate result of Defendants’ intentional

discrimination, interference, and retaliation, Autumn has suffered and will

continue to suffer damages, including, but not limited to, back pay and

benefits, loss of self-confidence and self-respect, humiliation and

embarrassment, emotional pain and distress, suffering, inconvenience,

mental anguish, loss of enjoyment of her job and of her life, injury to

reputation, and other pecuniary and non-pecuniary losses. Wherefore,

Plaintiff requests relief against Defendants as follows:

       (a)   Enter declaratory relief that Defendants violated Autumn’s

statutory and constitutional civil rights to be free of sex, sexual orientation,

and disability discrimination, interference, and unlawful retaliation;

       (b)   Enter injunctive relief ordering Defendant to:

         • provide effective civil rights training for all human resources

             employees and all supervisors on the requirements of all

             applicable laws prohibiting employment discrimination because

             of sex and complete this training within 60 days of the entry of

             Judgment for Injunctive Relief;

         • provide this training for two years after the date judgment is

             entered to all new human resources and supervisory employees

             within 60 days of their starting the position;

         • maintain attendance sheets identifying each person who

                                       43
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 44 of 45            PageID #: 44




               attended each training session and forward a copy of the

               attendance sheets to Plaintiff’s counsel within seven days of each

               training session;

            • post at the worksite a copy of a remedial notice detailing the

               judgment in this case as well as the order providing injunctive

               relief; and

            • send a letter printed on Defendant’s letterhead to all of

               Defendant’s employees advising them of the judgment in this

               case, enclosing a copy of their policies regarding anti-

               discrimination and retaliation, and stating that they will not

               tolerate any such discrimination or retaliation, and will take

               appropriate disciplinary action against any employee or agent of

               Defendants who engages in such discrimination.

      (c)      Award back pay for lost wages and benefits;

      (d)      Award as liquidated damages an amount equal to twice the

amount of unpaid wages and benefits;

      (e)      Award compensatory damages in amounts to be determined at

trial by the jury or nominal damages;

      (f)      Award punitive damages against Defendants Parsons and Tobey

in amounts to be determined at trial by the jury;

      (g)      Award Plaintiff full costs and reasonable attorney’s fees;

                                          44
Case 1:21-cv-00194-JAW Document 1 Filed 07/12/21 Page 45 of 45      PageID #: 45




      (h)   Award pre-judgment interest; and

      (i)   Award such further relief as is deemed appropriate.


Date: July 12, 2021                       Respectfully submitted,


                                          /s/ Shelby H. Leighton
                                          Shelby H. Leighton, Esq.
                                          Johnson, Webbert & Garvan, LLP
                                          160 Capitol Street, P.O. Box 79
                                          Augusta, ME 04332-0079
                                          (207) 623-5110
                                          sleighton@work.law


                                          /s/ Valerie Z. Wicks
                                          Valerie Z. Wicks, Esq.
                                          Johnson, Webbert & Garvan, LLP
                                          160 Capitol Street, P.O. Box 79
                                          Augusta, ME 04332-0079
                                          (207) 623-5110
                                          vwicks@work.law


                                          /s/ David G. Webbert
                                          David G. Webbert
                                          Johnson, Webbert & Garvan, LLP
                                          160 Capitol Street
                                          Augusta, ME 04330
                                          Tel: (207) 623-5110
                                          dwebbert@work.law

                                          Attorneys for Plaintiff




                                     45
